Citation Nr: 1435540	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-14 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for sores of the mouth and throat.


REPRESENTATION

Appellant (the Veteran) is represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, prepared on behalf of the RO in Newark, New Jersey.  

This issue was remanded in July 2013 to obtain a medical opinion with regard to the etiology of the sores of any mouth and throat.  An examination and opinion was provided in July 2013.  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also in July 2013, the Board denied service connection for an upper respiratory disability, an issue on appeal at that time.  The Board's decision with respect to that issue is final.  

In February 2014, an expert medical opinion was requested regarding a question in the Veteran's appeal.  The opinion was received in March 2014.  

Additionally, the Veteran appeared at a Board hearing chaired by the undersigned Acting Veterans Law Judge in April 2009.  A transcript is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran does not have a chronic disability of the mouth or throat.  


CONCLUSION OF LAW

The criteria for service connection for sores of the mouth and throat have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has sores of the mouth and throat as a result of a respiratory infection during service.  

Service treatment records show the Veteran was hospitalized for seven days in September 1963 with an upper respiratory infection.  Treatment notes at the time indicate some small sores on the lip and a white area on his left tonsil.  The diagnosis was probable dermatitis herpetiform.  Remaining service treatment record reveal no further treatment or complaint regarding sores on the mouth or throat.  At separation, the Veteran was examined and the mouth and throat were found to be normal upon clinical evaluation.  The Veteran denied any history of, or current, ear, nose, or throat trouble.  

For almost four decades after service, there is no record of complaint or treatment for sores of the mouth and throat.  The Veteran was examined at the Community Health Center on October 6, 2003, January 14, 2004, April 12, 2004, August 16, 2004 October 1, 2004, December 28, 2004, March 2, 2005, March 11, 2005, March 17, 2005, April 20, 2005, July 6, 2005, October 26, 2005, and February 13, 2006, and his throat and mouth were found to be normal.  

The Veteran's original claim for compensation was filed in November 2005, at which time the Veteran reported his symptoms in the past tense: "upper viral infection 5 Oct 63, sores in mouth and throat gradually [a]ffecting breathing and lungs became infected."

In August 2009, the Veteran underwent a VA mouth examination.  The examiner found normal oral and lip mucosa.  There was no ulceration, stenosis, adhesions, bleeding, or palpable neck nodes.  Laryngeal examination was normal, as was the ear examination.  There was no evidence of active disease in the nose, larynx, or pharynx.  After reviewing the Veteran's claims file, the examiner described a history of recurrent aphthous ulcers of the mouth, which were healed at the time of examination.  The examiner indicated that the ulcers were less likely than not due to the Veteran's military service.

In order to address the relationship, if any, between the in-service dermatitis herpetiform and the recurrent aphthous ulcers of the mouth, another opinion was requested.  In July 2013, a VA examiner indicated that the Veteran's current condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that "dermatitis can affect the skin while mouth ulcers affect the inner lining inside the mouth mucosa and is not related to the external skin."  

An expert medical opinion was also requested to address whether it was at least as likely as not that the Veteran's lip sore and tonsil abnormality documented during service either represented the onset of or later developed into a current, chronic disability, and to identify any such disability. 

The February 2014 expert opinion was that it is not likely that there was a common denominator between the aphthous ulcers and dermatitis herpetiformis and therefore it is very unlikely to have resulted in a chronic disability.  In explaining this opinion, the expert distinguished between aphthous ulcers, which present as oval shaped sores in oral mucosa that are typically not affixed to adjacent bone, and which last from ten to fourteen days, and dermatitis herpetiformis, which is a surface lesion that occurs on the skin, and not in the oral mucosa, and has the appearance of herpetic lesions.  The expert also explained that the white patch on the Veteran's tonsil during service was potentially indicative of an ongoing infection at that time since it is part of the lymphatic system and suspect to entrapment of microorganisms.

The Board acknowledges a brief discussion of celiac disease.  The expert noted that immunoglobulin (IgA) antibodies are associated with dermatitis herpetiformis which is seen in some patients with celiac disease.  He found no indication that the Veteran was ever tested for celiac disease despite his history of both aphthous ulcers and dermatitis herpetiformis.  The Board has considered whether this reference raises a duty to perform additional testing to determine whether celiac disease is present, as discussed by the United States Court of Appeals for Veterans' Claims in Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).  However, while the expert noted a link between celiac disease and dermatitis herpetiformis, he suggested no specific link between celiac disease and aphthous ulcers.  Moreover, unlike in Daves, the expert here provided a conclusively stated opinion that the Veteran's in-service dermatitis herpetiformis was unlikely to have resulted in a chronic disability.  Thus, it can be concluded that additional testing for celiac disease was not deemed to be medically necessary by the expert to render an opinion.  

There is no medical opinion that purports to diagnose a current chronic disorder manifested by sores of the mouth and throat and relate such disorder to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing a diagnosis of a chronic disorder manifested by sores of the mouth and throat, and providing an etiology for such disorder are matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran would certainly be competent to describe continuous symptomatology related to such a disorder; however, he has not done so.  His statements have been minimal concerning this claim, and as noted above, he described the condition in the past tense on his claim form.  

The evidence assigned the greatest probative weight indicates that the Veteran's sores documented during service did not represent the onset of or later development into a current, chronic disability.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for sores of the mouth and throat, and this claim must be denied.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a March 2006 letters to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, private treatment records, a VA mouth examination, and medical expert opinions.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

The Board notes that the Veteran reported receiving disability benefits from the Social Security Administration (SSA).  Such records were requested in July 2009.  However, SSA response indicated that the records did not exist and "further efforts to obtain them would be futile.  The medical records have been destroyed."  The Veteran was informed that his SSA records could not be located, and he was asked to submit any such records in his possession.  The Veteran did not submit records, and the RO concluded that all efforts to obtain the needed information had been exhausted.  Thus, the Board finds that VA's duty to assist with regard to attempting to obtain the SSA records has been satisfied. 
 
Additionally, the Veteran testified at a Board hearing in April 2009.  A VA hearing officer, to include a Veterans Law Judge, must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the time of the hearing, the Acting Veterans Law Judge set forth the issues on appeal.  Furthermore, information was obtained regarding the symptoms related to the Veteran's claimed disability.  Therefore, not only were the issues explained in terms of the scope of the claim for benefits, but the outstanding issues material to substantiating the claim were also fully explained.  Moreover, following the hearing, the Veteran was afforded the opportunity to submit additional evidence and was scheduled for VA examinations.  The Board finds compliance with the duties set forth in 38 C.F.R.§ 3.103(c)(2). 

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for sores of the mouth and throat is denied. 



____________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


